Truly, J.,
delivered the opinion of the court.
The peremptory instruction asked by the appellant should have been granted. Neither the language of the message nor the terms under which it was sent indicated any cause for special urgency in its delivery. Appellee’s residence was not known, and reasonable diligence was shown in the efforts of the manager of the appellant company in endeavoring to ascertain her whereabouts, so that the message might be delivered. The message was a “night message,” was not intended to be delivered until business hours the next morning, was sent out by a messenger immediately upon the opening of the office, the manager himself made special inquiries and failing to locate the residence of appellee, sent a “service message” for a better address, and the message was in fact delivered before 1 o’clock of the day on which it was to have been delivered, and in ample time for appellee to have answered before her husband was buried, had she used due diligence. Conceding the truth of all of the testimony for appellee, the case made does not authorize the imposition of exemplary damages. The Watson case, 82 Miss., 101 (s. c., 33 So. Rep., 76), is totally different from the case at bar: Here there was no gross negligence, no willful wrong, no wanton disregard of appellee’s rights, and, consequently, there could be no recovery of punitive damages.

Reversed and remanded.